Citation Nr: 1032566	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  09-19 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for traumatic 
arthritis of the right knee.

2.  Entitlement to a rating in excess of 10 percent for traumatic 
arthritis of the left knee.

3.  Entitlement to a rating in excess of 10 percent for post-
operative incisional scar and muscle injury of the right thigh 
with retained foreign bodies.

4.  Entitlement to a rating in excess of 20 percent for scars and 
muscle injury of the left thigh and tibia, with retained foreign 
bodies of the left leg, below the knee, residual muscle hernia, 
and popliteal space.

5.  Entitlement to an initial rating in excess of 10 percent for 
peripheral neuropathy of the right lateral femoral cutaneous 
nerve.

6.  Entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to November 
1945.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a September 2008 rating decision in which the RO denied service 
connection for depressive disorder, as well as denied increased 
ratings for traumatic arthritis of the right knee; traumatic 
arthritis of the left knee; post-operative incisional scar of the 
right thigh with retained foreign bodies; and scars and muscle 
injury of the left thigh and tibia, with retained foreign bodies 
of the left leg, below the knee, residual muscle hernia, and 
popliteal space.  In January 2009, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued in 
May 2009, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in June 2009.

This appeal also arose from a September 2009 rating decision in 
which the RO granted service connection and assigned an 10 
initial percent rating for peripheral neuropathy of the right 
lateral femoral cutaneous nerve, effective November 19, 2008.  In 
September 2009, the Veteran filed an NOD with the assigned 
rating.  An SOC was issued in February 2010, and the Veteran 
filed a VA Form 9 in February 2010.

With regard to the claim for an increased rating for peripheral 
neuropathy of the right lateral femoral cutaneous nerve, because 
the appeal involves disagreement with the initial rating assigned 
following the grant of service connection for this disability, 
the Board has characterized this matter in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

As regards the service-connected disability of the right thigh, a 
review of the claims file reveals that, in evaluating the claim 
for increase,  the RO considered the rating criteria for both 
scars and muscle injuries.  As such, the Board has 
recharacterized that claim (consistent with how the RO 
characterized service-connected disability affecting the left 
thigh and tibia), as reflected on the title page.

In July 2010, the Veteran testified during a Board video-
conference hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is also of record.

In July 2010, the undersigned granted the motion of the Veteran's 
representative to advance this appeal on the Board's docket, 
pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2009).

For the reasons expressed below, the matters on appeal are being 
remanded to the RO, via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran when further action, 
on his part, is required.




REMAND

The Board's review of the claims file reveals that further RO 
action on the claims on appeal is warranted.

During the July 2010 Board hearing, the Veteran asserted that his 
service-connected traumatic arthritis of the right knee, 
traumatic arthritis of the left knee, post-operative incisional 
scar of the right thigh with retained foreign bodies, scars and 
muscle injury of the left thigh and tibia, with retained foreign 
bodies of the left leg, below the knee, residual muscle hernia, 
and popliteal space, and peripheral neuropathy of the right 
lateral femoral cutaneous nerve have worsened and warrant higher 
ratings.  He described increased pain and symptoms associated 
with all of his service-connected disabilities.  He testified 
that he continues to receive treatment at the VA Community Based 
Outpatient Clinic (CBOC) in St. Clairsville, Ohio.

To ensure that the record reflects the current severity of the 
Veteran's service-connected disabilities and in light of the 
Veteran's contentions of increased and additional symptomatology, 
the Board finds that a more contemporaneous examination, with 
findings responsive to the applicable rating criteria, is needed 
to properly evaluate the service-connected disabilities under 
consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
During the July 2010 hearing, the Veteran indicated his 
willingness to report to a VA examination, if needed.

Accordingly, the RO should arrange for the Veteran to undergo VA 
examination(s), by (an) appropriate physician(s), at a VA medical 
facility.  The Veteran is hereby notified that failure to report 
to the scheduled examination, without good cause, shall result in 
denial of the claim for increase.  See 38 C.F.R. § 3.655(b) 
(2009).  Examples of good cause include, but are not limited to, 
the illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran fails to report to 
any scheduled examination(s), the RO must obtain and associate 
with the claims file copies of any notice(s) of the date and time 
of the examination(s) sent to the Veteran by the pertinent VA 
medical facility.

With regard to the claim for service connection for an acquired 
psychiatric disorder, the record reflects that there are 
outstanding VA medical records which may be pertinent to the 
claim.  In this regard, the Veteran reported during January 2007 
VA outpatient treatment that he first sought treatment for a 
psychiatric disorder in 1999 at the VA Medical Center (VAMC) in 
Martinsburg, West Virginia.  Furthermore, during his July 2010 
Board hearing, the Veteran indicated that one of his treatment 
providers has opined that his psychiatric disorder may be related 
to his service.  While the claims file currently includes 
outpatient treatment records from the other facilities specified 
by the Veteran, there is no indication that any records were 
requested or obtained from the Martinsburg VAMC.  The Board 
emphasizes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
the RO should obtain from the Martinsburg VAMC any outstanding 
records of mental health evaluation or treatment, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) as regards 
requests for records from Federal facilities.

Regarding the Veteran's service-connected disabilities of the 
right and left thighs, a review of the claims file indicates that 
the Veteran received one disability rating for each thigh, which 
encompassed both the scar and the muscle injury.  On remand, and 
in light of any new medical evidence obtained, the RO should 
consider whether the Veteran is entitled to separate ratings for 
his muscle injuries and his scars.

Furthermore, to ensure that all due process requirements are met, 
and that the record before each examiner is complete, the RO 
should also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claim on appeal.  
The RO's letter to the Veteran should explain that he has a full 
one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year notice 
period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claims on 
appeal.

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the Martinsburg 
VAMC all outstanding pertinent records of 
mental health evaluation and/or treatment of 
a psychiatric disorder, to specifically 
include any records dated in 1999.  The RO 
should also obtain all mental health 
treatment records from the St. Clairsville 
CBOC since July 2009.  The RO must follow the 
procedures set forth in 38 C.F.R. § 3.159(c) 
as regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the claims 
file.

2.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claims on appeal that is not currently of 
record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

4.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
examination(s), by appropriate physician(s), 
at a VA medical facility.  

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to each  physician 
designated to examine the Veteran, and a 
report of the examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
necessary tests and studies (to include X-
rays) should be accomplished (with all 
findings made available to the physician 
prior to the completion of his or her 
report), and all clinical findings should be 
reported in detail.  Each examiner should set 
forth all examination findings, along with 
the complete rationale for the conclusions 
reached, in a printed (typewritten) report.



Knees:  The physician should conduct range 
of motion testing of each knee, expressed in 
degrees.  The physician should indicate 
whether, on examination, there is objective 
evidence of pain on motion, weakness, excess 
fatigability, and/or incoordination.  If pain 
on motion is observed, the physician should 
indicate the point at which pain begins.  In 
addition, after having considered the 
Veteran's medical history and assertions, the 
physician should indicate whether, and to 
what extent, the Veteran experiences likely 
functional loss due to pain and/or any of the 
other symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the physician should express any 
such additional functional loss in terms of 
additional degrees of limited motion.

The physician should also indicate whether 
there is any lateral instability and/or 
recurrent subluxation in either knee.  If 
instability is present, the physician should, 
based on the examination results and the 
Veteran's documented medical history and 
assertions, assess whether such instability 
is slight, moderate or severe.

Thighs:  The physician should examine the 
disabilities of the Veteran's right and left 
thighs and identify whether there are muscle 
injuries associated with each of the 
Veteran's thigh disabilities.  If such muscle 
injuries are associated with the Veteran's 
disabilities, the examiner is asked to 
identify the muscle group(s) affected and 
provide an assessment as to whether the 
overall residuals for each muscle group 
involved are best characterized as moderate, 
moderately severe, or severe.  Any other 
disabilities associated with these muscle 
injuries should be noted.

The examiner should also render findings 
pertinent the residual scars, consistent with 
the criteria for evaluating scars, to include 
describing all scars associated with the 
muscle injuries of the Veteran's right and 
left thighs; and, for each scar, stating the 
size of the area affected (in inches or 
centimeters), whether the scar is deep or 
superficial, causes limited motion, is 
unstable, or is painful on examination.

Peripheral Neuropathy:  The physician 
should identify, and comment on the 
existence, frequency or extent of, as 
appropriate, all symptoms associated with the 
Veteran's peripheral neuropathy of the right 
lateral femoral cutaneous nerve.  The 
examiner should assess the severity of the 
symptoms-specifically, whether such symptoms 
are mild, moderate, moderately severe, or 
severe.

5.  If the Veteran fails to report to any 
scheduled examination(s), the RO must obtain 
and associate with the claims file a copy of 
any notice(s) of the date and time of the 
examination(s) sent to him by the pertinent 
VA medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claims on appeal.  If the 
Veteran fails, without good cause, to report 
to any scheduled examination(s), in 
adjudicating the claims for increase, the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, the 
RO should adjudicate each claim in light of 
all pertinent evidence (to particularly 
include all that added to the record since 
the RO's last adjudication of the claim) and 
legal authority.  The RO should specifically 
consider and discuss whether the Veteran's 
disabilities of the right thigh and left 
thigh and tibia warrant separate ratings for 
scars and for muscle injuries.

8.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 


§§ 5109B, 7112 (West Supp. 2009).  The RO is reminded that 
this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).


